22nd March 2013
Our ref: BP183
                                                                                        Baronius Press
                                                                                        78 York Street, London W1H 1DP
                                                                                                           United Kingdom
TAN Books & Publishers                                                                                        tel: +44 (0)870 112 3865
PO Box 410487                                                                                                 fax: +44 (0)870 112 3864
Charlotte                                                                                                     www.baroniuspress.com
NC 28241
USA

                                 by fax and email to conor@saintbenedictpress.com




Dear Mr. Gallagher,

RE : Fundamentals of Catholic Dogma

We have been informed that your website advertises a book which you have no right to
publish. Your website states the following:
           Fundamentals of Catholic Dogma by Dr. Ludwig Ott:
           New Hardbound Edition will be ready for shipment by summer 2013.

Please note that you would be breaking the law by publishing this book. Research of this title
would have alerted you to the fact that the Seminary of the diocese of Eichstätt in Germany is
the owner of the copyright of the underlying text entitled Grundriss der Katholischen
Dogmatik. The Seminary granted exclusive controlling rights for both the German original text
and the rights for any English translations of the original German text to Nova et Vetera for
the remaining duration of the copyright.

Nova et Vetera granted Baronius Press exclusive rights to publish the English version of
Grundriss der Katholischen Dogmatik (Fundamentals of Catholic Dogma) in 2009.

Furthermore Baronius Press purchased the copyright to the English language translation by
Dr. Patrick Lynch (edited by James Canon Bastible, D.D.) of Fundamentals of Catholic Dogma
by Dr. Ludwig Ott from Mercier Press in 2010.

We therefore ask that you remove this title from your website immediately.


Yours sincerely,




Paul Kejik
Director




              Baronius Press Ltd. | Company RegistrationDocument
       Case 3:16-cv-00695-FDW-DCK                        Number: 04517281 | VATFiled
                                                                       94-7     Registration Number: 837592881
                                                                                        11/14/18        Page 1 of 1
                        Registered Office: 78 York Street, London W1H 1DP | Registered in England and Wales
